DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-5 of the remarks, filed 06/03/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements comprising a signal path having a first arm and a second arm; a first resistor on the first arm having an approximate value of 4Z/3; a first output port extending from the first arm after the first resistor; an additional resistor having an approximate value of 4Z/3 on the first arm; a second output port after the additional resistor on the first arm; a last resistor on the first arm having an approximate value of 2Z, the last resistor connected to a ground; a first resistor on the second arm having an approximate value of 4Z/3; a test port extending from the second arm after the first resistor; an additional resistor having an approximate value of 4Z/3 on the second arm; a third output port after the additional resistor on the second arm; and a last resistor on the second arm having an approximate value of 2Z, the last resistor connected to a ground.
Claims 2-9 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 10, the prior art of record neither shows nor suggests the combination of structural elements comprising a signal path having a first arm and a second arm; a first resistor on the first arm having an approximate value of 4Z/3; a first output port extending from the first arm after the first resistor; at least one additional resistor having an approximate value of 4Z/3 on the first arm; at least one additional output for each of the at least one additional resistors on the first arm; a last resistor on the first arm having an approximate value of 2Z, the last resistor connected to a ground; a first resistor on the second arm having an approximate value of 4Z/3; an output port extending from the second arm after the first resistor; and a last resistor on the second arm having an approximate value of 2Z, the last resistor connected to a ground.
Claims 11-20 depend from allowed claim 10 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2017/0271742 discloses a directional coupler and power splitter made 
therefrom.
US PUB 2017/0077892 discloses a high isolation power combiner/splitter and coupler.
US PUB 2016/0344086 discloses a 0/90 degree coupler with complex termination.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858